                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


JUSTIN CLAY ALLEN,

            Plaintiff,
                                               Case No. 19-cv-10518
v.                                             District Judge Nancy G. Edmunds
                                               Magistrate Judge Anthony P. Patti

JAMES CUDDIE and GLADWIN
COUNTY SHERIFF’S DEPARTMENT,

           Defendants.
___________________________________/
 ORDER DENYING PLAINTIFF’S MOTION FOR EXTENSION OF TIME
TO RESPOND TO DEFENDANT’S [sic] AFFIRMATIVE DEFENSE (DE 12)
  AND DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION FOR
                APPOINTMENT OF COUNSEL (DE 13)

I.    BACKGROUND

      Plaintiff, Justin Clay Allen, a state prisoner who is proceeding in forma

pauperis, brings this prisoner civil rights lawsuit against two defendants, James

Cuddie and the Gladwin County Sheriff’s Department, alleging violations of the

First, Fourth and Fourteenth Amendments to the Constitution based on the search

and seizure of his vehicle. (DE 1.) He seeks declaratory and injunctive relief, as

well as an award of monetary damages. (Id.) Defendants have been served and,

on April 9, 2019, filed an Answer with Affirmative Defenses to Plaintiff’s

Complaint. (DE 9.)

                                          1 
 
       This matter is before the Court for consideration of Plaintiff’s April 29, 2019

motion for extension of time to respond to Defendant’s [sic] affirmative defense[s]

(DE 12), and motion for appointment of counsel (DE 13).

II.    Plaintiff’s Motion for Extension of Time to Respond to Defendants’
       Affirmative Defenses (DE 12)

       Plaintiff seeks additional time in which to file a pleading in reply to

Defendants’ Answer and Affirmative Defenses, stating that he “is on the callout to

go to the facility law library to do the necessary legal research to enable [him] to

respond to the Defendant’s [sic] Affirmative Defense[s].” (DE 12.)

       Rule 7(a) of the Federal Rules of Civil Procedure lists the permissible

pleadings. Rule 7(a)(7) provides that a party may file a reply to an answer only “if

the court orders one.” Fed. R. Civ. P. 7(a)(7). The Court has ordered no such

pleading in this case, and accordingly, Plaintiff’s motion for an extension of time

to file a response to Defendants’ Answer and Affirmative Defenses (DE 12) is

DENIED.

III.   Plaintiff’s Motion for Appointment of Counsel (DE 13)

       Plaintiff filed a motion for appointment of counsel, asking the Court to

appoint an attorney because his imprisonment will “greatly limit his ability to

litigate” and he has had “severe head trauma over the years” and a “learning

disability that will affect his ability to litigate this matter properly.” (DE 13.)



                                            2 
 
         As a preliminary matter, although Plaintiff styles his motion as one for

appointment of counsel, the Court does not have the authority to appoint a private

attorney for Plaintiff in a civil matter. Proceedings in forma pauperis are governed

by 28 U.S.C. § 1915, which provides that “[t]he court may request an attorney to

represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1) (emphasis

added). However, even if the circumstances of Plaintiff’s case convinced the

Court to engage in such a search, “[t]here is no right to recruitment of counsel in

federal civil litigation, but a district court has discretion to recruit counsel under

28 U.S.C. § 1915(e)(1).” Dewitt v. Corizon, Inc., 760 F.3d 654, 657 (7th Cir.

2014) (emphasis added); see also Olson v. Morgan, 750 F.3d 708, 712 (7th Cir.

2014) (“Congress hasn’t provided lawyers for indigent prisoners; instead it gave

district courts discretion to ask lawyers to volunteer their services in some cases.”).

          The Supreme Court has held that there is a presumption that “an indigent

    litigant has a right to appointed counsel only when, if he loses, he may be

    deprived of his physical liberty.” Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 26-

    27 (1981). With respect to prisoner civil rights cases in particular, the Court of

    Appeals for the Sixth Circuit has held that “there is no right to counsel. . . . The

    appointment of counsel in a civil proceeding is justified only by exceptional




                                              3 
 
    circumstances.” Bennett v. Smith, 110 F. App’x 633, 635 (6th Cir. 2004).1

    Accordingly, although the Court has the statutory authority to request counsel for

    pro se plaintiffs in civil cases under 28 U.S.C. § 1915(e), the exercise of this

    authority is limited to exceptional situations.

                In evaluating a matter for “exceptional circumstances,” a court should

    consider: (1) the probable merit of the claims, (2) the nature of the case, (3) the

    complexity of the legal and factual issues raised, and (4) the ability of the litigant

    to represent him or herself. Lince v. Youngert, 136 F. App’x 779, 782 (6th Cir.

    2005); Lavado v. Keohane, 992 F.2d 601, 605-06 (6th Cir. 1993); Lanier v.

    Bryant, 332 F.3d 999, 1006 (6th Cir. 2003).

                Applying the foregoing authority, Plaintiff has not described circumstances

    sufficiently exceptional to justify a request for appointment of counsel. Plaintiff

    contends that his imprisonment will “greatly limit his ability to litigate” and that

    he has sought representation from several attorneys and organizations but has yet

    to receive any response. (DE 13.) Such factors would apply to nearly every pro

    se prisoner proceeding in forma pauperis, and do not constitute extraordinary

    circumstances, even taking Plaintiff’s unsupported assertion of “severe head

    trauma over the years” and learning disability into account. The claims in

                                                            
1
 As noted above, although some of the case law colloquially discusses the Court’s
“appointment” of counsel in prisoner rights cases, under 28 U.S.C. § 1915 the
Court may only request that an attorney represent an indigent plaintiff.
                                                               4 
 
    Plaintiff’s complaint are not particularly complex. Moreover, Plaintiff has

    illustrated his ability to articulate his claims and adequately communicate his

    requests to the Court in a coherent manner in his complaint, and even in the

    instant motion. Finally, there is no indication that Plaintiff will be deprived of his

    physical liberty over and above his current sentence if he loses this civil case.

         Accordingly, at this time, Plaintiff’s motion to appoint counsel is DENIED

WITHOUT PREJUDICE. (DE 13.) Plaintiff may petition the Court for the

recruitment of pro bono counsel if this case survives dispositive motion practice,

proceeds to trial, or if other circumstances demonstrate such a need in the future.

         IT IS SO ORDERED.

Dated: May 6, 2019                         s/Anthony P. Patti
                                           Anthony P. Patti
                                           UNITED STATES MAGISTRATE JUDGE




                             CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was sent to parties of record
on May 6, 2019, electronically and/or by U.S. Mail.

                                           s/Michael Williams
                                           Case Manager for the
                                           Honorable Anthony P. Patti
                                           (313) 234-5200




                                              5 
 
